Citation Nr: 0514108	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed as secondary to service-connected status post 
fracture and dislocation of right hip.

2.  Entitlement to an increased evaluation for residuals of a 
right clavicle fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for status post 
fracture and dislocation of right hip, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to December 
1976.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that, in a December 2003 correspondence the 
veteran requested a hearing before a hearing officer, and 
thus, the hearing was scheduled for June 24, 2004.  However, 
the record contains evidence showing the veteran canceled the 
scheduled hearing, as per a June 24 correspondence.  As the 
record does not contain further indication that the veteran 
or his representative has requested that the hearing be 
rescheduled, the Board deems the veteran's December 2003 
request for a hearing withdrawn.  See 38 C.F.R. § 20.700-
20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's currently diagnosed back disorder is 
causally related to the veteran's service-connected right hip 
disability.

3.  The veteran's residuals of a right clavicle fracture are 
characterized by full range of motion, full motor function 
and complaints of pain with repetitive use in the right 
shoulder.

4.  The veteran's status post fracture and dislocation of his 
right hip is characterized by malunion with marked hip 
disability.

CONCLUSIONS OF LAW

1.  The claimed degenerative arthritis of the lumbar segment 
of the spine is proximately due or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for residuals of a right 
clavicle fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2004).  

3.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for status post fracture 
and dislocation of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5255 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via the May 2001 RO letter, the February 2002 
rating decision, and the October 2003 statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claims.  
He has, by information letters, a rating decision, and a 
statement of the case been advised of the evidence considered 
in connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Secondary Service Connection for a Back Disorder

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7. Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that 'disability' as 
set forth in 38 U.S.C.A. § 1110 (West 1991) 'refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional  impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.' Allen, 7 Vet. 
App. At 448.  The Court found that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

Service connection for status post fracture and dislocation 
of the right hip is in effect as 30 percent disabling.  

The medical evidence of record includes the veteran's service 
medical records dated between October 1973 and December 1976.  
The service medical records show that the veteran was 
involved in a motor vehicle accident in August 1975 and 
sustained a fracture and dislocation of the right hip, and a 
fracture of the right clavicle.  Following recuperation the 
veteran was honorably discharged for physical disability in 
December 1976.  There is no diagnosis of a back disorder in 
the veteran's service medical records.

The post-service medical evidence includes private treatment 
reports from the Maitland Family Practice and the Winter Park 
Family Practice received in March 2001.  A notation dated in 
October 1991 indicated that the veteran had been experiencing 
back spasms.  A radiology report also dated in October 1991 
indicated that the veteran's lumbosacral spine appeared 
normal.  A notation dated in July 1997 indicated that the 
veteran experienced pain in his left thoracic spine again.  A 
notation dated in June 1998 indicates that the veteran 
continues to experience low back pain and claimed to have 
experienced some chronic achiness in his low right back area 
since his motor vehicle accident in 1975.  There are other 
instances of the veteran experiencing low back pain contained 
in these treatment records, however there are no medical 
opinions relating the veteran's low back pain to his active 
service or to his service-connected disabilities. 

A treatment report from the Maitland Family practice dated in 
January 2001 and received in April 2001 is also included in 
the claims folder.  This treatment report indicated that the 
veteran had scoliosis and a decreased range of motion in his 
spine.  A handwritten note on the treatment report noted that 
in the examiner's opinion the veteran scoliosis and back 
pains are residuals from the veteran's prior motor vehicle 
accident.    

A letter from the Winter Park Family Practice dated in March 
2001 and received in April 2001, indicated that the veteran 
has been a patient at the clinic since 1980.  Additionally, 
this letter indicated that the veteran has had multiple 
problems with his back and hip and that the symptoms 
associated with these problems have progressed over the 
years.  

Finally, the VA examined the veteran's back disorder in 
January 2002.  The examiner indicated that the veteran had a 
moderate antalgic gait for the right lower extremity as a 
result of his right hip condition.  After examining the 
veteran's back, the examiner diagnosed the veteran with 
lumbar degenerative disc disease.  In the examiner's opinion, 
the veteran's back disorder was unrelated to the post-
traumatic osteoarthritis of the right hip.  Additionally, the 
examiner did not find any evidence of scoliosis in the 
veteran's spine.  However, the examiner did indicate that the 
veteran's antalgic gait would aggravate his lumbar 
degenerative disc disease.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

As previously mentioned, the record does not show that the 
veteran's back disorder was present in service, or for many 
years after service.  Service medical records show no 
complaints or treatment for a low back disorder.  However, 
the January 2001 VA medical opinion indicated that the 
veteran's current back disorder is aggravated by his service-
connected hip disability.  Since service connection has been 
granted for the right hip disability, the Board finds that 
the veteran's current low back disorder is proximately due to 
his service-connected right hip disability.  According, 
entitlement to service connection for a low back disorder, 
claimed as secondary to the veteran's service-connected right 
hip disability, is granted.  38 C.F.R. §§ 3.102, 3.310(a); 
Allen, Vet. App. At 446-48. 

II.  Increased Disabilities Evaluations

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

A.  Residuals of a Right Clavicle Fracture

In this case, in an April 1977 rating decision, the veteran 
was granted service connection for residuals of a right 
clavicle fracture, and was assigned a 10 percent rating under 
Diagnostic Code 5203, effective December 10, 1976.  The 
veteran is currently seeking an evaluation in excess of 10 
percent.

The medical evidence of record includes a VA medical 
examination conducted in January 2002.  The examiner 
indicated that the veteran complained of dull intermittent 
pain at the right prior clavicle fracture site that became 
worse with repetitive overhead reaching.  The examiner 
indicated that the veteran had a clinical deformity of the 
mid-portion of the right clavicle with no gross pain on 
palpation of this deformity.  The veteran was found to have 
full range of motion of his right shoulder with 148 degrees 
of abduction, 140 degrees of forward flexion, external ration 
of 45 degrees, and internal rotation of 45 degrees.  The 
veteran demonstrated a positive speed test and a negative 
drop arm test.  Mild subacrominal crepitus with abduction and 
external rotation was also reported.  Motor function was 5/5 
in the veteran's right shoulder girdle.  Pain was reproduced 
in the veteran's clavicle region with forced abduction.  X-
rays of the veteran's shoulder showed a well healed 
overriding midshaft clavicular fracture, good preservation of 
acromioclavicular and glenohumeral joint, and no evidence of 
gross fracture or dislocation.  The examiner diagnosed the 
veteran with status post midclavicular fracture with mild 
impingement syndrome of the right shoulder.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

The veteran's right shoulder disorder is currently rated 
under Diagnostic Code 5203, which evaluates an impairment of 
the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2004).  Pursuant to Diagnostic Code 5203, 
impairment of the clavicle or scapula involving dislocation 
or nonunion with loose movement of the major (right) 
extremity warrants a 20 percent rating.  Nonunion without 
loose motion or malunion warrants a 10 percent rating.  Id.  
Diagnostic Code 5203 further provides that impairment of the 
clavicle or scapula may be evaluated on the basis of 
impairment of the function of the contiguous joint. Id.  In 
the present case, this would involve limitation of motion of 
the right shoulder joint.  However, as shown by the medical 
evidence of record, the veteran is not experiencing any 
limitation of motion in his right shoulder, so Diagnostic 
Codes relating to limitation of motion of the shoulder are 
not for application in the present case.  

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 10 
percent for the veteran's service-connected right shoulder 
disability are not met under Diagnostic Code 5203.  The 
medical evidence of record does not show that the veteran's 
right shoulder disability currently involves dislocation, 
nonunion with loose movement, or malunion of the right 
shoulder. 

Board has also considered other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic Codes 
5200, 5201, and 5202.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).

The Board has considered the veteran's right shoulder 
disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, evaluating limitation of 
motion.  The veteran's range of motion in his right shoulder 
was measured as normal in the January 2002 examination, thus 
an increased rating is not warranted under Diagnostic Code 
5201.

Similarly, while the Board has considered the provisions of 
Diagnostic Code 5202 (other impairment of the humerus) and 
Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation), the evidence as set forth above does not 
demonstrate malunion, fibrous union, or nonunion of the 
humerus, nor does it show recurrent dislocation of the 
humerus at the scapulohumeral joint, as such findings relate 
to the appellant's service-connected right shoulder 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 (2004).

The Board has also considered the veteran's right shoulder 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  Taking into consideration 
the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), the available medical 
evidence of record does indicate that the veteran experiences 
additional functional impairment that can be attributed to 
pain and weakness caused by the service-connected disability, 
as discussed above.  Since the veteran has already been 
awarded a 10 percent disability evaluation for based on 
painful motion he is not entitled to an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995). 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that an increased rating for residuals of a right 
clavicle fracture is warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  The appeal is accordingly denied.

B.  Status Post Fracture and Dislocation of Right Hip

In an April 1977 rating decision, the veteran was granted 
service connection for residuals status post fracture and 
dislocation of right hip, and was assigned a 20 percent 
rating under Diagnostic Code 5255, effective December 10, 
1976.  A February 2002 rating decision increased the 
evaluation of the veteran's hip disability to 30 percent 
under Diagnostic Code 5255, effective March 29, 2001, the 
date of his claim for an increased evaluation for the 
disability.  The veteran is currently seeking an evaluation 
in excess of 30 percent.

The medical evidence of record includes treatment reports 
from the Maitland Family Practice and the Winter Park Family 
Practice received in March 2001.  A notation dated in 
September 1987 indicated that the veteran was experiencing 
right hip pain.  A notation dated in June 1998 indicated that 
the veteran was experiencing vague tenderness in his right 
hip.  The examiner indicated that the veteran was 
experiencing some straight leg raising difficulty of his 
right leg when compared to his left.  A notation dated in May 
2000 indicated that the veteran was experiencing a slight 
decrease in rotation toward the left, that the veteran was 
experiencing painful movements, and that the internal 
rotation was restricted.  The May 2000 notation also 
indicated that the veteran had no restriction in flexion or 
extension in his right hip. 

The record also includes a February 2001 magnetic resonance 
imaging report of the veteran's right hip from a private 
physician.  The diagnosing physician's impression was: that 
the veteran had moderate osteroarthrtic changes of the right 
hip with accompanying acetabular degenerative changes; that 
he had probable acetabular labral injury at the time of the 
his pervious dislocation; and, that there was no evidence for 
osteonecrosis or focal bone lesion.  

A letter received in dated in March 2001 and received April 
2001 from Winter Park Family Practice indicated that the 
veteran was been a patient since 1980 and that his symptoms 
involving his hip have worsened over the years. 

The VA examined the veteran in January 2002.  At the VA 
examination the veteran reported both sharp and dull pain in 
the right inguinal region that radiates into his medial 
adductor and down to his knee.  The veteran demonstrated pain 
over the anterior aspect of his hip.  A marked reduction in 
the range of motion of his right hip was noted with 20 
degrees of internal rotation, 30 degrees of external ration, 
and forward flexion of 90 degrees.  Neurovascular status to 
the right hip was observed to be intact.  X-ray studies of 
the veteran's right hip indicated that the veteran has 
osteronecrosis of the right humeral head with severe 
posttraumatic osteoarthritis of the right hip.  The 
examiner's impression was status post dislocation of the 
right hip with severe posttraumatic osteroarthritic 
degenerative changes and osteonecrosis.   

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

The veteran's disability is currently assigned a 30 percent 
disability evaluation under Diagnostic Code 5255.  Under 
Diagnostic Code 5255 a 30 percent disability rating is 
assigned for malunion of the femur with marked knee or hip 
disability. 38 C.F.R. § 4.71a, Diagnostic Code 5255.  A 60 
percent disability rating is assigned with fracture of the 
surgical neck of a false joint, or with fracture of the shaft 
or anatomical neck of the femur with nonunion without loose 
motion, weightbearing preserved with aid of brace.  Id.  A 80 
percent rating is assigned for fracture of the shaft or 
anatomical neck of the femur with nonunion with loose motion.  
Id. 

Based on the medical evidence of record, the Board finds that 
the veteran is currently receiving the maximum allowable 
disability evaluation under Diagnostic Code 5255.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  The available 
higher disability evaluations under Diagnostic Code 5255 
require fracture of the shaft or anatomic neck of the femur, 
and nonunion either with or without loose motion.  Id.  The 
medical evidence of record does not show that the veteran is 
currently diagnosed with fracture of the anatomic shaft or 
neck of the femur, and it does not show that the veteran is 
experiencing nonunion with or without loose motion.  Based on 
the available evidence, the Board must deny the veteran's 
claim for an increased disability evaluation under Diagnostic 
Code 5255.  Id. 

The Board has also considered other diagnostic codes 
pertaining to the hip that may be applicable in the present 
such as Diagnostic Code 5010-5003 (post-traumatic arthritis), 
Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 
5251 (limitation of extension of the thigh), Diagnostic Code 
5252 (limitation of flexion of the thigh), Diagnostic Code 
5253 (impairment of the thigh), and Diagnostic Code 5254 (hip 
flail joint).  See 38 C.F.R. § 4.71a; Butts v. Brown, supra.  
However, based on the medical evidence of record the veteran 
is not entitled to a higher disability evaluation, in excess 
of the 30 percent already assigned, under these Diagnostic 
Codes.  

The medical evidence of record does not diagnose the veteran 
with ankylosis of his right hip or flail joint, so Diagnostic 
Codes 5250 and 5254 are not for application in the current 
case.  The veteran is also not entitled to an increased 
evaluation under Diagnostic Code 5252 (limitation of flexion 
of the thigh) because the flexion measured in his right thigh 
has at worse been 90 degrees, and the amount of flexion 
required for Diagnostic Code 5252 to apply is 45 degrees or 
less.  

As well, the veteran cannot be given a higher disability 
evaluation under Diagnostic Codes 5251 or 5253.  The maximum 
available disability evaluation allowed under Diagnostic Code 
5251 is 10 percent and under Diagnostic Code 5253 is 20 
percent; both evaluations are less than the 30 percent the 
veteran is currently receiving under Diagnostic Code 5255.  
Although, the veteran does have limitation of motion in his 
right thigh and therefore could be rated under Diagnostic 
Codes 5253 and 5255, the Board cannot award yet another 
separate disability evaluation for limitation of motion of 
the right hip because it would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  The evaluation of the 
same "disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2004).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Finally, the Board notes that the veteran has been diagnosed 
with post-traumatic arthritis in his right hip.  However, 
Diagnostic Code 5010-5003 allows for the affected joint to be 
rated either based on limitation of motion or allows for a 
maximum evaluation of 20 percent when x-ray evidence shows 
the involvement of 2 or more major joints, or 2 or more minor 
joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5003.  However as discussed above, the limitation of range of 
motion of the right hip does not entitle the veteran to a 
disability evaluation higher than the currently assigned 30 
percent, and the Board cannot assign as separate disability 
evaluation for arthritis based on affected joints because the 
Board cannot compensate the veteran twice for the same 
disability.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 
5010-5003, 5251, 5552, 5253; Brady, supra.

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the available medical evidence of record does 
not indicate that the veteran experiences additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability, as 
discussed above.  DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation under 
Diagnostic Code 5255.  In short, the evidence of record is 
consistent with the evaluation noted, and no more, for the 
veteran's service-connected hip disability under Diagnostic 
Code 5255.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that an increased rating for residuals status post 
right hip fracture and dislocation is warranted.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, 
but there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  

III.  Conclusion

The applicable rating criteria contemplate higher ratings for 
the veteran's service-connected residuals of a right clavicle 
fracture and status post fracture and dislocation of the 
right hip, but the Board has not found the disabilities under 
consideration to be of such severity as to warrant assignment 
of higher ratings on a schedular basis other than that 
indicated above.  Therefore, for the reasons discussed above, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service-connection for a back disorder as secondary to the 
service-connected right hip disorder is granted.

An increased evaluation for residuals of a right clavicle 
fracture is denied.

An increased evaluation for residuals of status post right 
hip fracture and dislocation is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


